EXHIBIT 10.17

 

DANA HOLDING CORPORATION

PERFORMANCE SHARE AWARD AGREEMENT

 

1.           The Award and the Plan. As of the Award Date set forth above, Dana
Holding Corporation (together with its successors, “Dana”) grants to you the
right to earn the number of its Shares (the “Performance Shares”) set forth in
the Award Notification preceding or accompanying this Performance Share Award
Agreement (the “Agreement”), to be issued to you if you earn all of, any portion
of, or more than, the Performance Shares by Dana meeting certain specified
performance goals (“Dana Performance Goals”) approved by Dana. Certain terms
used in this Agreement are defined in Section 23. Any undefined terms in this
Agreement appearing as defined terms will have the same meaning as they do in
the Dana Holding Corporation 2012 Omnibus Incentive Plan, as amended and/or
restated from time to time (the “Plan”). Dana will provide a copy of the Plan to
you upon request.

 

2.           Earning of Performance Shares.

 

(a)          Performance Measure: Your right to receive all of, any portion of,
or more than, the Performance Shares will be contingent upon the achievement of
the Dana Performance Goals and will be measured over the period set forth in the
Award Notification (the “Performance Period”).

 

(b)          Below Threshold: If, upon the conclusion of the Performance Period,
Dana’s performance for the Performance Period falls below the threshold level,
as set forth in the Dana Performance Goals, no Performance Shares for the
Performance Period will become earned.

 

(c)          Threshold: If, upon the conclusion of the Performance Period,
Dana’s performance for the Performance Period equals the threshold level, as set
forth in the Dana Performance Goals, a certain portion of the Performance
Shares, as previously approved by the Board or a committee thereof, for the
Performance Period will become earned.

 

(d)          Between Threshold and Target: If, upon the conclusion of the
Performance Period, Dana’s performance exceeds the threshold level, but is less
than the target level, as set forth in the Dana Performance Goals, the
Performance Shares will become earned based on performance during the
Performance Period, as previously approved by the Board or a committee thereof.

 

(e)          Target: If, upon the conclusion of the Performance Period, Dana’s
performance for the Performance Period equals the target level, as set forth in
the Dana Performance Goals, 100% of the Performance Shares for the Performance
Period will become earned.

 

(f)          Between Target and Maximum: If, upon the conclusion of the
Performance Period, Dana’s performance exceeds the target level, but is less
than the maximum level, as set forth in the Dana Performance Goals, the
Performance Shares will become earned based on performance during the
Performance Period, as previously approved by the Board or a committee thereof.

 

(g)          Equals or Exceeds Maximum: If, upon the conclusion of the
Performance Period, Dana’s performance for the Performance Period equals or
exceeds the maximum level, as set forth in the Dana Performance Goals, a
previously approved portion of the Performance Shares will become earned,
subject to any cap set by the Board or a committee thereof.

 

 

 

 

(h)          Conditions; Determination of Earned Award: Except as otherwise
provided in this Agreement, your right to receive any Performance Shares is
contingent upon your remaining in the continuous employ of Dana or a Subsidiary
through the end of the Performance Period. Following the Performance Period, the
Board or a committee thereof will determine whether and to what extent the goals
relating to Dana Performance Goals have been satisfied for the Performance
Period and will determine the number of Performance Shares that will have become
earned hereunder. Notwithstanding the foregoing, to the extent it would not
cause imposition of a tax under Section 409A of the Code, Dana may accelerate
the vesting of the Performance Shares at any time in part or in full.

 

(i)          Modification of Management Objectives: If Dana determines that a
change in the business, operations, corporate structure or capital structure of
Dana, the manner in which it conducts business or other events or circumstances
render the measurement of the Dana Performance Goals to be unsuitable, Dana may
modify the calculation of the Dana Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, as Dana deems appropriate.

 

3.           Prorated Earning of Performance Shares.

 

(a)          Effect of Termination Due to Death, Disability, Normal Retirement
or Termination without Cause: Notwithstanding Section 2(h), if, during the
Performance Period, but before the payment of any Performance Shares as set
forth in Section 5, your employment with Dana or any Subsidiary is terminated by
reason of death or Disability, by Dana or the Subsidiary without Cause or by you
upon Normal Retirement, then you will be entitled to receive such number of the
Performance Shares as is determined pursuant to Section 2 at the conclusion of
the Performance Period as if you had remained in the continuous employ of Dana
or a Subsidiary through the end of the Performance Period, based on the Dana
Performance Goals during the Performance Period, prorated, based on the number
of whole months that you were employed by Dana or any Subsidiary during the
Performance Period. Any Performance Shares awarded will become payable after the
Performance Period has concluded.

 

(b)          Change in Control: Notwithstanding Section 2(h), if, during the
Performance Period, but before the payment of any Performance Shares as set
forth in Section 5, a Change in Control of Dana occurs while you are an employee
of Dana or any Subsidiary, then you will be entitled to receive a prorated
number (based on the number of whole months that you were employed by Dana or
any Subsidiary beginning on the Award Date and ending on the date of the Change
in Control) of the target number of Performance Shares provided for under
Section 2(e).

 

4.           Forfeiture of Award. Except to the extent you have earned the right
to receive Performance Shares pursuant to Sections 2 or 3 hereof, your right to
receive Performance Shares will be forfeited automatically and without further
notice on the date that you cease to be an employee of Dana or any Subsidiary
prior to the last day of the Performance Period or, in the event that Section
3(b) applies, on the date on which the Change in Control occurs.

 

5.           Payment of Performance Shares.

 

(a)          Except as provided in Sections 5(b) and 5(c), Performance Shares
earned as provided in Section 2 hereof will be paid to you in shares of Common
Stock or cash, at the discretion of Dana, in the calendar year immediately
following the close of the Performance Period to which the award relates, but in
no event later than two and one-half (2 1/2) months after the close of the
Performance Period.

 

(b)          The prorated portion of the Performance Shares earned pursuant to
Section 3(a) hereof will be paid to you or your executor or administrator, as
the case may be, in shares of Common Stock or cash, in the discretion of Dana,
in the calendar year immediately following the last day of the Performance
Period, but in no event later than two and one-half (2 1/2) months after the
close of the Performance Period to which the award relates.

 

2

 

 

(c)          The prorated portion of the Performance Shares earned pursuant to
Section 3(b) will be paid to you in shares of Common Stock or cash, in the
discretion of Dana, as soon as practicable following the Change in Control, but
in no event later than two and one-half (2 1/2) months following the end of the
year in which the Change in Control occurs.

 

6.           Transferability. Neither the Performance Shares granted hereby nor
any interest therein or in the shares of Common Stock related thereto will be
transferable or assignable other than by will or the laws of descent and
distribution prior to payment.

 

7.           Right to Terminate Employment. Nothing contained in this Agreement
will confer upon you any right with respect to continuance of employment by Dana
or any Subsidiary, nor limit or affect in any manner the right of Dana or any
Subsidiary to terminate the employment or adjust your compensation.

 

8.           Taxes and Withholding. To the extent that Dana is required to
withhold any federal, state, local or foreign taxes in connection with the
delivery of shares of Common Stock to you or any other person under this
Agreement, and the amounts available to Dana for such withholding are
insufficient, it will be a condition to the receipt of such delivery that you
will pay such taxes or make arrangements that are satisfactory to Dana for
payment thereof. You may elect to have the number of shares of Common Stock to
be delivered to you reduced (based on the Market Value Per Share as of the date
the Performance Shares become payable) to provide for the taxes required to be
withheld, with any fractional shares that would otherwise be delivered being
rounded up to the next nearest whole share. In no event, however, will the
Market Value Per Share of the shares of Common Stock to be withheld pursuant to
this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld.

 

9.           Payment of Dividends. No dividends will be accrued or earned with
respect to any Performance Shares until such Performance Shares are earned by
and paid to you in the form of shares of Common Stock as provided in this
Agreement.

 

10.          Adjustments. Dana will make any adjustments in the number of
Performance Shares or other securities covered by this Agreement that Dana may
determine to be equitably required to prevent any dilution or expansion of your
rights under this Agreement that otherwise would result from any (a) stock
dividend, stock split, reverse stock split, combination of shares,
recapitalization or other change in the capital structure of Dana, (b) merger,
consolidation, spin-off, split-off, spin-out, split-up, separation,
reorganization, partial or complete liquidation involving Dana or other
distribution of assets, issuance of rights or warrants to purchase securities of
Dana, or (c) other transaction or event having an effect similar to any of those
referred to in Sections 10(a) or 10(b). Furthermore, in the event that any
transaction or event described or referred to in the immediately preceding
sentence will occur, Dana may provide in substitution of any or all of your
rights under this Agreement such alternative consideration as Dana may determine
in good faith to be equitable under the circumstances.

 

11.          Compliance with Section 409A of the Code. To the extent applicable,
it is intended that this Agreement and the Plan be exempt from or comply with
the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) of the Code do not apply to you. This Agreement
and the Plan will be administered in a manner consistent with this intent.

 

12.          Compliance with Law. Notwithstanding any other provision of this
Agreement, the Performance Shares covered by this Agreement will not be paid if
the payment thereof would result in violation of any applicable federal or state
securities law.

 

3

 

 

13.          Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect your rights
under this Agreement without your consent (provided, however, that your consent
will not be required to an amendment that is deemed necessary by Dana to ensure
exemption from or compliance with Section 409A of the Code).

 

14.          Information. Information about you and your participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. You understand that such processing
of this information may need to be carried out by Dana and its Subsidiaries and
by third party administrators whether such persons are located within your
country or elsewhere, including the United States of America. You consent to the
processing of information relating to you and your participation in the Plan in
any one or more of the ways referred to above.

 

15.          Severability. If any provision of this Agreement or the application
of any provision in this Agreement to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

 

16.          Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan will govern. The Board (or a committee
of the Board) will, except as expressly provided otherwise herein, have the
right to determine any questions which arise in connection with the grant of
Performance Shares. By your acceptance of the award under this Agreement, you
acknowledge receipt of a copy of the Prospectus for the Plan and your agreement
to the terms and conditions of the Plan and this Agreement.

 

17.          Successors and Assigns. Without limiting Section 6, the provisions
of this Agreement will inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of Dana.

 

18.          Governing Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.

 

19.          Failure to Enforce Not a Waiver. The failure of Dana to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

20.          No Shareholder Rights Prior to Issuance of Shares. You will have no
rights as a shareholder unless and until shares of Company Stock are issued
pursuant to the terms of this Agreement.

 

21.          Relation to Other Benefits. Any economic or other benefit to you
under this Agreement or the Plan will not be taken into account or considered as
salary or compensation in determining any benefits to which you may be entitled
under any profit-sharing, retirement or other benefit or compensation plan
maintained by Dana or any Subsidiary, except to the extent otherwise expressly
provided under any such plan, and will not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of Dana or a Subsidiary, except to the extent otherwise
expressly provided under any such plan.

 

4

 

 

22.          Detrimental Activity.

 

(a)           If the Board or a committee thereof determines that you engaged in
any Detrimental Activity, then, promptly upon receiving notice of the Board’s
finding, you shall: (i) forfeit all rights under this Agreement to the extent it
remains outstanding; (ii) return to Dana all shares of Common Stock acquired
pursuant to this Agreement to the extent then still held by or for you; (iii)
with respect to any shares of Common Stock acquired pursuant to this Agreement
that are no longer held by or for you, pay to Dana the Market Value Per Share of
such shares of Common Stock on the date acquired.

 

(b)           To the extent that such shares are not returned to or amounts are
not paid to Dana, Dana may seek other remedies, including without limitation a
set off of the amounts so payable to it against any amounts that may be owing
from time to time by Dana or a Subsidiary to you for any reason, including
without limitation wages, deferred compensation or vacation pay.

 

23.          Certain Defined Terms. For purposes of this Agreement:

 

“Cause” shall mean (i) the intentional engagement in any acts or omissions
constituting dishonesty, breach of a fiduciary obligation, wrongdoing or
misfeasance, in each case, in connection with your duties or otherwise during
the course of your employment with Dana or any Subsidiary; (ii) the commission
of a felony or the indictment for any felony, including, but not limited to, any
felony involving fraud, embezzlement, moral turpitude or theft; (iii) the
intentional and wrongful damaging of property, contractual interests or business
relationships of Dana or any Subsidiary; (iv) the intentional and wrongful
disclosure of secret processes or confidential information of Dana or any
Subsidiary in violation of an agreement with or a policy of Dana or a
Subsidiary; (v) the continued failure to substantially perform your duties for
Dana or a Subsidiary; (vi) current alcohol or prescription drug abuse affecting
work performance; (vii) current illegal use of drugs; or (viii) any intentional
conduct contrary to announced policies or practices of Dana or any Subsidiary
(including, but not limited to, those contained in Dana’s Code of Conduct).

 

“Detrimental Activity” shall mean: (i) engaging in any activity of competition
or solicitation prohibited by any noncompete or nonsolicitation agreement
between you and Dana or a Subsidiary; (ii) the disclosure to anyone outside Dana
or a Subsidiary, or the use in other than Dana’s or a Subsidiary’s business, (A)
without prior written authorization from Dana, of any confidential, proprietary
or trade secret information or material relating to the business of Dana or its
Subsidiaries and acquired by you during your employment or other service with
Dana or any of its Subsidiaries, or (B) in violation of any covenant not to
disclose set forth in any agreement between you and Dana or a Subsidiary; (iii)
the (A) unreasonable failure or refusal to disclose promptly and to assign to
Dana or a Subsidiary upon request all right, title and interest in any invention
or idea, patentable or not, made or conceived by you during your service with
Dana or any of its Subsidiaries and relating in any manner to the actual or
anticipated business, research or development work of Dana or any Subsidiary or
the failure or refusal to do anything reasonably necessary to enable Dana or any
Subsidiary to secure a patent where appropriate in the United States or in other
countries, or (B) violation of any development and inventions provision set
forth in any agreement between you and Dana or a Subsidiary; (iv) activity
during your employment by Dana or a Subsidiary that could form the basis of your
termination for Cause; or (v) if you are or were an officer of Dana, activity
that the Board determines entitles Dana to seek recovery from an officer under
any policy promulgated by the Board as in effect on the date hereof.

 

“Disability” shall mean a termination of employment under circumstances that
would make you eligible to receive benefits under Dana’s long-term disability
plan, as it may be in effect from time to time, or any successor plan, program,
agreement or arrangement.

 

“Normal Retirement” shall mean termination of employment (other than termination
for Cause or due to death or Disability) at or after age 60 with at least 10
years of service with Dana or a Subsidiary or at or after age 65.

 

5

 

